Case 15-32268-jal       Doc 69      Filed 01/30/19      Entered 01/30/19 11:16:50         Page 1 of 1



                                   United States Bankruptcy Court
                                               For The
                                    Western District of Kentucky


IN RE:                                  )
CHRISTOPHER AYERS                       )
MELISSA AYERS                           )       Case No:
                                        )       15-32268
                Debtor(s)               )


                                 Agreed Order to Continue Hearing

THIS CAUSE being heard on the motion of the Debtor, by counsel, to Reschedule the Hearing
on the Motion for Relief from Automatic Stay of Property, currently set for January 30, 2019 at
11:00 a.m., there being no objection, and the Court finding sufficient reason to do so;

IT IS HEREBY ORDERED that the Hearing on the Motion for Relief from Automatic Stay of
Property shall be continued thirty (30) days, to __________________, 2019, at __:__ a.m. / p.m.
to allow the Debtors additional time.

A copy of this order is sent to the debtor(s); to the attorney for the debtor(s); to the trustee,
William Lawrence; and to all creditors.



ENTERED THIS ____ DAY OF __________, 2019.

                                                                ______________________________
                                                                Joan A. Lloyd
                                                                United States Bankruptcy Judge

AGREED:



/s/ Cynthia T. Griffin_____________________                     _/s/ Molly Simons______________
Cynthia T. Griffin, Counsel for Debtor                          Molly Simons, Esq.
BURNETT & GRIFFIN, PLLC                                         SOTTILE & BARILE
915 Memorial Court                                              394 Wards Corner Road, Ste 180
Elizabethtown, KY 42701                                         Loveland, Ohio 45140
(270) 769-4618                                                  (513) 444-4100
